Citation Nr: 9921268	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to September 
1971 and served on multiple periods of active duty for training 
(ACDUTRA) from August 1974 to February 1995 as a member of the 
Florida Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the St. 
Petersburg. Florida Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and her representative appeared at a 
hearing before a hearing officer at the RO in July 1996.  The 
veteran was scheduled to appear before Member of the Board at a 
Travel Board hearing February 1999; however, the veteran canceled 
this hearing.


FINDINGS OF FACT

1.  Competent evidence of a bilateral foot disorder which is 
related to service, including periods of ACDUTRA, is not of 
record.

2.  Competent evidence showing a nexus between a back disorder 
and an injury in service, including periods of ACDUTRA, is not of 
record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a bilateral foot disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she injured and/or aggravated her 
bilateral foot and back disorders during periods of ACDUTRA in 
November 1989 and October 1991.  She maintains that service 
connection for a bilateral foot disorder and a back disorder 
should be granted.  It is necessary to determine if she has 
submitted a well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, as 
provided by either lay or medical evidence, as the situation 
dictates; and competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements for 
service connection cited above and of sufficient weight to make 
the claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. App. 
at 81.  An injury during service may be verified by medical or 
lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and where an opinion is 
used to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (1998).  Active military, naval, or air service 
includes active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any period 
of inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); see also 38 
C.F.R. § 3.6(a) (implementing statute) (1998).  ACDUTRA includes 
full-time duty performed by members of the National Guard of any 
State.  38 C.F.R. § 3.6(c)(3) (1998).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 1991).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in combat.  
Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not applicable in this 
case.

I.  Bilateral foot disorder

The veteran's August 1967 enlistment examination shows no 
findings of a foot disorder, including flat feet.  Service 
medical records contain no complaints, findings, or diagnoses of 
a foot disorder.  At her May 1971 discharge examination, there 
were no complaints, findings, or diagnoses of a bilateral foot 
disorder.

Service medical records from the periods of ACDUTRA, including 
multiple annual and quadrennial examinations, show no complaints, 
findings, or diagnoses of a back disorder.  However, an October 
1991 VA medical record indicates that the veteran was seen 
complaining of pain and swelling in feet following marching while 
on a period of ACDUTRA.  The impression was foot pain and 
swelling related to marching.  Her November 1994 discharge from 
National Guard examination did not contain complaints, findings, 
or diagnoses of a bilateral foot disorder.

A July 1996 VA medical record shows that the veteran was seen 
complaining of numbness in the right big toe.  The assessment was 
right toe paresthesia due to shoe gear.

At her July 1996 hearing, the veteran testified that she had flat 
feet as a baby, but did not have any problems with her feet prior 
to active duty or ACDUTRA service.  The veteran reported that her 
history of flat feet was noted on her enlistment examination in 
1967.  The veteran testified that she did not experience any 
problems with her feet until approximately 8 years after she 
entered the Army, reportedly sometime in the early 1980s.  
According to the veteran, she did a lot of marching and running 
in the Army and this caused her foot disorder.

VA medical records from April to September 1998 indicate that the 
veteran was seen complaining of left foot/arch pain.  The veteran 
reported that foot pain began after she fell from a truck during 
service and that she had shoe inserts.  The impression was 
bilateral foot pain.

The veteran's claim for service connection for a bilateral foot 
disorder is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. §§  1110, 1131 
(West 1991).  The Board observes that the veteran was treated for 
bilateral foot pain in October 1991 after a certified period of 
ACDUTRA and that it was related to marching; however, such 
symptoms have not been shown to be the result of a continuing or 
chronic disorder.  See 38 C.F.R. § 3.303. 

Moreover, while the record shows that the veteran has complained 
of foot pain in 1996 and 1998, there is no current diagnosis of a 
bilateral foot disorder.  In the absence of proof of a present 
disease or injury which is related to service, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board concludes that the veteran's claim 
for a bilateral foot disorder is not well grounded.  Accordingly, 
the claim for service connection for a bilateral foot disorder is 
denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Back injury

Service medical records show no complaints or diagnoses of a back 
disorder during service.  There were no complaints, findings, or 
diagnoses of a back disorder at the time of the veteran's May 
1971 separation examination.  Service medical records from the 
periods of ACDUTRA, including multiple annual and quadrennial 
examinations, show no complaints, findings, or diagnoses of a 
back disorder.  

In a November 1989 Department of Labor Federal Employee's Notice 
of Traumatic Injury, it was reported that the veteran injured her 
tailbone handling 2 large shipping boxes while at work.  

Certification from the Department of the Army and the Department 
of the Air Force of the Florida National Guard show multiple 
periods of ACDUTRA from February to September 1989.  The Director 
of Military Personnel for the Florida National Guard, in a 
January 1995 letter, stated there was no record of ACDUTRA for 
the veteran in November 1989.  Service records show several 
periods of ACDUTRA from 1974 to 1988 and from 1990 to 1994.

At a July 1996 RO hearing, the veteran testified that she injured 
her back when she fell off a truck in 1989 and that there were 
other incidents of back injuries loading and unloading trucks.

VA medical records from July to August 1996 show complaints of 
sciatic pain down the left leg from back.  It was noted that the 
veteran reported no history of back injury.  X-ray studies of the 
lumbar spine revealed mild degenerative joint disease at L5-S1.

At a March 1997 private chiropractic evaluation, the veteran 
reported that she injured her back when she fell off a truck in 
1988.  She complained of constant back pain since that time.  The 
findings included mild lumbar lordosis with mild latera flexion 
deviation in the lower lumbar spine.  The physician stated that 
there was no evidence of acute trauma, fracture or gross 
osteopathology. 

Additional private and VA medical records from March 1997 to 
April 1998 show continued complaints of back pain in the 
lumbosacral area with radiation into the left leg.  It was noted 
that a previous MRI revealed minimal degenerative joint disease 
of L5-S1.  The assessment included myotosial pain syndrome.

The veteran's claim for service connection for a back disorder is 
not well grounded.  See Caluza, supra.  The Board notes that the 
only record of a back problem prior to 1996 was a November 1989 
Federal Employee's Notice of Traumatic Injury.  While the veteran 
did report injuring her low back in November 1989, there is no 
indication that such injury occurred during a period of ACDUTRA.  
In fact, the Department of Labor form indicates that the veteran 
was a Federal employee at the time of the incident.  The Board 
observes that the veteran was a Federal employee from 1985 to 
December 1993.  There are no other complaints of back pain or 
injury until 1996.  Such symptoms have not been shown to be the 
result of a continuing or chronic disorder.  See 38 C.F.R. 
§ 3.303 (1998). 

The veteran is competent to report that on which she has personal 
knowledge, that is that she injured her back on ACDUTRA and has 
back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  This 
does not serve to well ground the claim because she is not 
competent to make such an allegation, as this requires competent 
medical evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 
384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Her 
statements are not supported by any objective evidence or by any 
competent medical authority. 

Thus, the Board finds that the veteran has failed to submit 
competent medical evidence of a nexus between her current back 
disorder and her active service, including any period of ACDUTRA.  
Thus, the claim for service connection for a back disorder is not 
well grounded.  Accordingly, the claim for service connection for 
a back disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

The Board acknowledges that it has decided the issues of the 
current appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the veteran 
has been given adequate notice and opportunity to respond and, if 
not, whether he will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that the 
veteran has not been prejudiced by the decisions herein.  The 
veteran's claims were denied by the RO.  The Board considered the 
same law and regulations.  The Board merely concludes that with 
respect to some of the issues, the veteran did not meet the 
initial threshold evidentiary requirements for well grounded 
claims.  The result is the same.  See Meyer v. Brown, 9 Vet. App. 
425 (1996).

Finally, the Board notes that the veteran's representative has 
argued that if the case is to be denied on basis of failure to 
submit a well grounded claim, the case should be REMANDED for 
further development to include a VA examination.  However, the 
statutory duty to assist under 38 U.S.C.A. § 5107(a) does not 
arise until there is a well grounded claim.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for a bilateral foot disorder is denied.  
Service connection for a back disorder is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

